Opinion issued August 15, 2002 

 








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00795-CV
____________

IN RE DON WHATLEY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator filed in this Court a pro se petition for writ of mandamus asking that
we order the respondent (1) to grant his motion for judgment nunc pro tunc and remove
from the judgment in cause number 17007 the affirmative finding that a deadly
weapon was used in the commission of the offense.  We deny the petition.
	 The petition does not meet the requirements of the Texas Rules of
Appellate Procedure.  It does not include a certificate of service indicating that
respondent was served with a copy of the petition.  See Tex. R. App. P. 9.5.
	In addition, relator has not provided us with a sufficient record that shows
he is entitled to relief.  See  Tex. R. App. P. 52.7.  Such a record would have to
demonstrate that relator's motion for judgment nunc pro tunc was to correct a mere
clerical error.  A nunc pro tunc order may correct clerical errors in a judgment, but not
judicial omissions or errors resulting from judicial reasoning.   Compare Ex parte
Poe, 751 S.W.2d 873, 876 (Tex. Crim. App. 1988) (trial court's entry of judgment
nunc pro tunc to reflect  jury's finding of deadly weapon was proper because
omission in original judgment was clerical error), with Fanniel v. State, 73 S.W.3d
557, 559 (Tex. App.--Houston [1st Dist.] 2002, no pet.) (trial court's entry of
judgment nunc pro tunc to include affirmative finding of deadly weapon was
improper because absence of such finding in original judgment was result of judicial
reasoning, rather than clerical error).
	The petition for writ of mandamus is denied.	
PER CURIAM
Panel consists of Justices Hedges, Jennings, and Keyes.
Do not publish.   Tex. R. App. P. 47.
1.    	Respondent is the Honorable William McAdams, Judge, 12th District Court,
Walker County.